Case: 20-11199     Document: 00516156663         Page: 1     Date Filed: 01/06/2022




              United States Court of Appeals
                   for the Fifth Circuit                              United States Court of Appeals
                                                                               Fifth Circuit

                                                                             FILED
                                                                       January 6, 2022
                                  No. 20-11199                          Lyle W. Cayce
                                Summary Calendar                             Clerk


   Carol M. Kam,

                                                           Plaintiff—Appellant,

                                       versus

   Dallas County; State of Texas,

                                                         Defendants—Appellees.


                  Appeal from the United States District Court
                      for the Northern District of Texas
                            USDC No. 3:18-CV-378


   Before Owen, Chief Judge, and Haynes and Costa, Circuit Judges.
   Per Curiam:*
          Kam challenges the district court’s denial of her Federal Rule of Civil
   Procedure 60 motion to “vacate” a two-year old district court order
   dismissing her claim pursuant to the Rooker–Feldman doctrine.                 We
   AFFIRM.


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 20-11199          Document: 00516156663             Page: 2       Date Filed: 01/06/2022




                                           No. 20-11199


                                                 I
           The factual and procedural history of this case is circuitous, to put it
   mildly, and a thorough discussion is not helpful for the disposition of this
   current appeal—Kam’s third before this court. In brief, nearly a decade ago,
   a Texas state court ruled against Kam in a dispute concerning her late
   brother’s trust. Kam exhausted her state court appeals and then turned to
   the federal courts seeking, in various lawsuits, relief against the judge who
   ruled against her, Dallas County, and the State of Texas. In 2018, the district
   court below entered a final judgment dismissing Kam’s claims against Dallas
   County and the State of Texas based on the Rooker–Feldman doctrine. This
   court affirmed, agreeing with the district court that her claims were
   prohibited under Rooker–Feldman as “a thinly-veiled collateral attack on the
   state courts’ final judgment.” 1 After the Supreme Court denied certiorari,
   Kam returned to the district court and filed the FRCP 60 motion at issue in
   the current appeal. She filed her motion in 2020—over two years after the
   district court issued its final judgment. Kam seeks relief from the judgment
   of the district court under FRCP 60(b)(1), (b)(2), (b)(3), (b)(6), and (d).
                                                 II
           Before turning to the FRCP 60 arguments, we must first address
   Kam’s governmental liability arguments, waiver, and her status as a pro se
   appellant. This court typically will not consider arguments that were not first
   presented to the district court. 2 In her brief before this court, Kam raises the
   issue of governmental liability under 42 U.S.C. §§ 1983 and 1985. Kam



           1
             Kam v. Peyton, 773 F. App’x 784, 785 (5th Cir. 2019) (per curiam) (unpublished);
   see also D.C. Ct. of Appeals v. Feldman, 460 U.S. 462 (1983); Rooker v. Fidelity Tr. Co., 263
   U.S. 413 (1923); Phinizy v. Alabama, 847 F.2d 282, 284 (5th Cir. 1988).
           2
               Grogan v. Kumar, 873 F.3d 273, 277 (5th Cir. 2017).




                                                 2
Case: 20-11199           Document: 00516156663              Page: 3     Date Filed: 01/06/2022




                                            No. 20-11199


   submitted almost identical briefing to the district court in support of her
   motion except for the section discussing governmental liability. In her briefing
   before the district court, that section is completely absent. We are “a court
   of review, not of first view.” 3 Because Kam did not raise §§ 1983 and 1985
   in her motion to the district court, she has forfeited those arguments on
   appeal. 4
           Dallas County argues not only that Kam has forfeited her §§ 1983 and
   1985 claims, but also that she has waived—on a theory of insufficient
   briefing—all of her FRCP 60 claims. We disagree in part, however, because
   in contrast to her §§ 1983 and 1985 arguments, Kam did at least raise the
   issue of FRCP 60 both in her brief below and in this court. Additionally,
   while her briefing is sparse, she is proceeding pro se and we construe her brief
   liberally. 5 However, that does not mean that Kam preserved all of her
   arguments. Even construed liberally, the brief must make some argument. 6
   Although Kam mentions FRCP 60(d), we agree with Dallas County that
   Kam has waived any argument based on FRCP 60(d) because Kam does
   nothing more than make a passing mention of the rule without further
   argument. Unlike her FRCP 60(b) argument, Kam does not elaborate on
   the potential bases for relief under 60(d) at all. Failure to brief an issue
   adequately on appeal can constitute waiver of that issue and does so here. 7



           3
              Montano v. Texas, 867 F.3d 540, 546 (5th Cir. 2017) (quoting United States v.
   Vicencio, 647 F. App’x 170, 177 (4th Cir. 2016) (per curiam) (unpublished)).
           4
               See Rollins v. Home Depot USA, 8 F.4th 393, 397 (5th Cir. 2021).
           5
               Yohey v. Collins, 985 F.2d 222, 225 (5th Cir. 1993).
           6
             See id. (quoting Weaver v. Puckett, 896 F.2d 126, 128 (5th Cir. 1990)) (holding that
   a pro se party’s argument that did not “contain the reasons he deserves the requested
   relief” was waived).
           7
               See Monteon-Camargo v. Barr, 918 F.3d 423, 428 (5th Cir. 2019) (noting the rule).




                                                   3
Case: 20-11199           Document: 00516156663             Page: 4       Date Filed: 01/06/2022




                                            No. 20-11199


                                                III
           All that remains of Kam’s appeal are her arguments drawn from
   FRCP 60(b)(1)-(3) and (6). We review denials of FRCP 60(b) motions for
   abuse of discretion. 8 A party can seek relief under FRCP 60(b)(1)-(3) for,
   among other things: mistake, newly discovered evidence, or fraud. 9 Rule
   60(c)(1) requires movants to seek relief “within a reasonable time—and for
   [relief under (b)(1)-(3)] no more than one year after the entry of the judgment
   or order or the date of the proceeding.” 10 It is not an abuse of discretion to
   deny a FRCP 60(b)(1)-(3) motion on untimeliness grounds. 11 Because Kam
   filed her FRCP 60(b)(1)-(3) motion more than one year after the 2018 final
   judgment from which she sought relief, the district court did not abuse its
   discretion in denying her motion as to those three sections.
           Kam’s argument drawn from FRCP 60(b)(6) fares no better. Relief
   under Rule 60(b)(6) is available for “any other reason that justifies relief,”12
   but it is available only in “extraordinary circumstances.” 13 Even construing
   the brief liberally, it is difficult to tell what extraordinary circumstances Kam
   relies on other than that she alleges the Texas court decision against her
   nearly a decade ago is void. But the motion currently on appeal seeks relief
   from the federal judgment dismissing her claim on Rooker–Feldman


           8
            In re Deepwater Horizon, 988 F.3d 192, 200 n.23 (5th Cir. 2021) (citing Silvercreek
   Mgmt., Inc. v. Banc of Am. Sec., LLC, 534 F.3d 469, 471 (5th Cir. 2008)).
           9
                Fed. R. Civ. P. 60(b)(1)-(3).
           10
                Fed. R. Civ. P. 60(c)(1).
           11
             See Tollett v. City of Kemah, 285 F.3d 357, 369 (5th Cir. 2002) (denying an
   untimely FRCP 60(b)(1)-(3) motion).
           12
                Fed. R. Civ. P. 60(b)(6).
           13
            Priester v. JP Morgan Chase Bank, N.A., 927 F.3d 912, 913 (5th Cir. 2019) (quoting
   United States ex rel. Garibaldi v. Orleans Parish Sch. Bd., 397 F.3d 334, 337 (5th Cir. 2005)).




                                                 4
Case: 20-11199           Document: 00516156663             Page: 5      Date Filed: 01/06/2022




                                            No. 20-11199


   grounds—not the Texas court decision, and Kam never claims that the
   federal judgment is void. 14 Kam does contend that Rooker–Feldman is
   inapplicable to her claim precisely because, she argues, the underlying state
   court decision is void, but this court has already addressed whether the
   doctrine applies to her claim and held that it does. 15 This panel may not
   overrule the decision of a prior panel “absent an intervening decision to the
   contrary by the Supreme Court or this court en banc.” 16
           In the end, the only potentially extraordinary circumstance Kam’s
   argument identifies is the alleged invalidity of a state court decision not at
   issue in the motion—an argument this court has already rejected. It was not
   an abuse of discretion for the district court to reject such a threadbare and
   inapposite argument, especially considering Kam did not offer any new
   evidence of invalidity. 17
                                                 IV
           Carried with this appeal is a motion by Kam to supplement the record.
   The supplementary materials pertain to a complaint of judicial misconduct
   that Kam’s brother filed against the Supreme Court of Texas. “Generally,
   we will not enlarge the record on appeal with evidence not before the district


           14
             It is for this same reason that, even liberally construed, Kam’s briefing does not
   raise an FRCP 60(b)(4) voidness argument.
           15
                Kam v. Peyton, 773 F. App’x 784, 785 (5th Cir. 2019) (per curiam) (unpublished).
           16
             In re Henry, 944 F.3d 587, 591 (5th Cir. 2019) (quoting United States v. Simkanin,
   420 F.3d 397, 420 n.25 (5th Cir. 2005)).
           17
              Cf. Batts v. Tow-Motor Forklift Co., 66 F.3d 743, 747-48 (5th Cir. 1995) (holding
   that even a change in decisional law was not an extraordinary circumstance); see also Thomas
   v. Stafflink, Inc., 855 F. App’x 983, 984 (5th Cir. 2021) (per curiam) (unpublished) (holding
   that it was not an abuse of discretion to deny an FRCP 60(b)(6) motion that repeated
   arguments from earlier in the proceedings and otherwise failed to provide evidence in
   support).




                                                  5
Case: 20-11199          Document: 00516156663                Page: 6      Date Filed: 01/06/2022




                                              No. 20-11199


   court.” 18 Because the district court did not review these materials, and there
   are no extenuating circumstances, we will not consider them.
                                          *        *         *
          For the foregoing reasons, the order of the district court is
   AFFIRMED. Kam’s motion to supplement the record is DENIED.




          18
               Trinity Indus., Inc. v. Martin, 963 F.2d 795, 799 (5th Cir. 1992).




                                                   6